PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 95-5238

ANTHONY D. BARBER,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 95-5250

DAVID L. HODGE, JR.,
Defendant-Appellant.

Appeals from the United States District Court
for the Eastern District of North Carolina, at Fayetteville.
Malcolm J. Howard, District Judge.
(CR-94-36)

Argued: March 4, 1997

Decided: July 14, 1997

Before WILKINSON, Chief Judge; RUSSELL, WIDENER, HALL,
MURNAGHAN, ERVIN, WILKINS, NIEMEYER, HAMILTON,
LUTTIG, WILLIAMS, MICHAEL, and MOTZ, Circuit Judges; and
PHILLIPS, Senior Circuit Judge, sitting en banc.
Vacated and remanded for resentencing by published opinion. Judge
Wilkins wrote the majority opinion, in which Chief Judge Wilkinson
and Judges Russell, Widener, Hall, Murnaghan, Ervin, Niemeyer,
Hamilton, Luttig, Williams, Michael, Motz, and Phillips join. Judge
Murnaghan wrote a separate opinion. Judge Wilkins wrote a separate
opinion, in which Chief Judge Wilkinson and Judges Russell, Nie-
meyer, Luttig, and Williams join.

_________________________________________________________________

COUNSEL

ARGUED: George Alan DuBois, Assistant Federal Public Defender,
Raleigh, North Carolina, for Appellants. John Samuel Bowler, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.
ON BRIEF: William Davis, Lumberton, North Carolina, for Appel-
lant Hodge. Janice McKenzie Cole, United States Attorney, Paul S.
Wilson, Special Assistant United States Attorney, OFFICE OF THE
STAFF JUDGE ADVOCATE, Fort Bragg, North Carolina, for
Appellee.

_________________________________________________________________

OPINION

WILKINS, Circuit Judge:

Anthony D. Barber and David L. Hodge, Jr. appeal the sentences
imposed upon them by the district court following their pleas of guilty
to second-degree murder. See 18 U.S.C.A.§ 1111(a) (West Supp.
1997). They assert that the district court erred in departing upward
from their applicable guideline ranges based upon its conclusion that
various circumstances--the fact that the murder was premeditated,
that it occurred during a robbery, and that it was committed with a
dangerous weapon, a firearm--removed the case from the heartland
of situations encompassed within the second-degree murder guideline.
See U.S. Sentencing Guidelines Manual § 2A1.2 (1994). Because we
cannot conclude on the present record that the district court acted
within its discretion in departing upward based on the discharge of a
firearm, and because we are unable to conclude that the district court

                    2
would have imposed the same sentence in the absence of this factor,
we vacate the sentence imposed and remand for resentencing.

I.

Terrell Fields was murdered on April 14, 1994 by two shotgun
blasts to the back of his head; his body was discovered the following
day in a wooded area on federal lands at Fort Bragg, North Carolina.
Some of the particulars surrounding the murder are unclear because
accounts of the murder provided by Barber and Hodge sharply con-
flict concerning various points. The relevant facts for our purposes,
however, are not disputed.

In the early part of 1994, Barber began to chauffeur Fields.
According to Barber, Fields was involved in illicit drug distribution
activities in North Carolina, and when Barber expressed his desire to
end their relationship, Fields threatened Barber and his family. Fear
of Fields, Barber asserts, led him to plan Fields' murder.

On April 14, 1994, Fields met Barber and Hodge at a local gasoline
station in response to Barber's page, and the three men departed in
Barber's automobile. Later that evening, Hodge shot Fields in the
back of the head at point-blank range with a .12 gauge shotgun that
Barber previously had purchased. After the second blast, Barber
robbed Fields of approximately $50 in cash and divided this money
with Hodge. Soon afterward, Barber and Hodge were arrested and
charged with conspiracy to commit murder, see 18 U.S.C.A. § 1117
(West 1984); felony murder, see 18 U.S.C.A.§ 1111(a); use of a fire-
arm in connection with those crimes, see 18 U.S.C.A. § 924(c)(1)
(West Supp. 1997); and robbery, see 18 U.S.C.A. § 2111 (West
1984). On the day of his arrest, Hodge provided a statement in which
he confessed to firing the first shot, but claimed that the shooting was
an accident and that Barber had fired the second shot. Hodge also
confessed to sharing in the proceeds of the robbery.

The Government entered into plea agreements under which Barber
and Hodge agreed, inter alia, to plead guilty to second-degree mur-
der; the Government agreed to dismiss the remaining charges. The
plea agreements did not specify the sentence to be imposed, and Bar-
ber and Hodge acknowledged in the agreements that the district court

                    3
might impose a maximum sentence of life imprisonment. The agree-
ments further provided that Barber and Hodge would completely and
truthfully disclose to the Government all conduct relevant to the
indictment, but that all self-incriminating information supplied pursu-
ant to the plea agreement would not be used in determining their
applicable guideline ranges. See U.S.S.G.§ 1B1.8(a). The district
court accepted their pleas.

At sentencing--applying U.S.S.G. § 2A1.2, the guideline applica-
ble to second-degree murder--the district court calculated Barber's
and Hodge's base offense levels as 33, but reduced this by three
levels for acceptance of responsibility, see U.S.S.G. § 3E1.1. Combin-
ing this adjusted offense level of 30 with their Criminal History Cate-
gories of I resulted in applicable guideline ranges of 97-121 months
imprisonment. The district court, however, adopted the recommenda-
tion of the presentence report that upward departures from these
guideline ranges were appropriate. See U.S.S.G. §§ 5K2.0, p.s.
(Grounds for Departure), 5K2.6, p.s. (Weapons and Dangerous Instru-
mentalities). With respect to Hodge, the court departed because
§ 2A1.2 did not take into account: (1) a premeditated murder; (2) the
use of a dangerous weapon; and (3) the commission of a robbery. The
court relied on the same bases with respect to Barber--except for pre-
meditation because the statement providing the evidence to support
the finding of premeditation was provided pursuant to Barber's coop-
eration agreement and this information thus was protected as to him.
The district court departed upward seven offense levels, resulting in
a guideline range of 210-262 months, and imposed a sentence of 210
months imprisonment on each defendant. Barber and Hodge appeal
from these sentences.1
_________________________________________________________________

1 A panel of this court heard argument and rendered a decision holding
that the district court erred in departing upward on the basis of premedi-
tation and discharge of a firearm and remanded to the district court for
resentencing. See United States v. Barber, 93 F.3d 1200 (4th Cir. 1996).
Subsequently, the en banc court agreed to hear this appeal, and the panel
decision was vacated.

                    4
II.

Congress has instructed that a district court must impose a sentence
within the range that results from the proper application of the guide-
lines "unless the court finds that there exists an aggravating or miti-
gating circumstance of a kind, or to a degree, not adequately taken
into consideration by the Sentencing Commission in formulating the
guidelines that should result in a sentence different from that
described." 18 U.S.C.A. § 3553(b) (West Supp. 1997). The Supreme
Court recently established the analysis courts must employ in deter-
mining whether a potential basis for departure was"`adequately taken
into consideration by the Sentencing Commission in formulating the
guidelines.'" Koon v. United States, 116 S. Ct. 2035, 2044 (1996)
(quoting 18 U.S.C.A. § 3553(b)).

In Koon, the Court explained that when analyzing whether a poten-
tial basis for departure was adequately considered by the Commission
in formulating the guidelines, a sentencing court must focus on
whether the factor is taken into account by the guidelines, policy
statements, or commentary and whether it is encompassed within the
heartland of situations to which the applicable guideline was intended
to apply. See id. at 2044; see also U.S.S.G. Ch. 1, Pt. A, intro. com-
ment. 4(b). The Koon Court emphasized that it is essential to recog-
nize that "`[t]he Commission intend[ed] the sentencing courts to treat
each guideline as carving out a "heartland," a set of typical cases
embodying the conduct that each guideline describes'" and to con-
sider as potential bases for departure factors that take the case outside
the heartland of the applicable guideline. Koon , 116 S. Ct. at 2044
(quoting U.S.S.G. Ch. 1, Pt. A, intro. comment. 4(b)). Thus, the Com-
mission has indicated that it adequately considered circumstances
within the heartland of conduct encompassed by the guidelines and
did not consider conduct falling outside the heartland. Accordingly,
the crucial inquiry is whether the individual facts that the district
court is considering are taken into account in the heartland of situa-
tions encompassed within the applicable guideline.

In order to ascertain whether a factor under consideration is an
appropriate basis for departure, the Koon Court instructed that after
identifying a potential basis for departure, a sentencing court should
determine whether that factor was forbidden, encouraged, discour-

                     5
aged, or unmentioned by the Commission as a basis for departure. See
id. at 2045. Which of these categories a factor falls into is resolved
by reference to the guidelines, policy statements, and commentary.
See id.; see also U.S.S.G. Ch. 1, Pt. A, intro. comment. 4(b). Whether,
and under what circumstances, a sentencing court properly may
depart on the basis of any given factor is measured in large part by
the category into which the factor falls. See Koon, 116 S. Ct. at 2045.

If a factor is one on which the Commission has forbidden reliance
--e.g., drug or alcohol dependence or abuse (U.S.S.G. § 5H1.4, p.s.);
race, sex, national origin, creed, religion, or socio-economic status
(U.S.S.G. § 5H1.10, p.s.); lack of guidance as a youth or similar cir-
cumstances indicating a disadvantaged upbringing (U.S.S.G.
§ 5H1.12, p.s.); personal financial difficulties or economic pressure
on a trade or business (U.S.S.G. § 5K2.12, p.s.)--a departure prem-
ised upon that factor is never permissible. See Koon, 116 S. Ct. at
2050. All other factors, however, potentially may provide a basis for
departure under appropriate circumstances. See id.; U.S.S.G. Ch. 1,
Pt. A, intro. comment. 4(b) (explaining that with the exception of
those factors specifically forbidden as bases for departure in the
guidelines, the Commission did "not intend to limit the kinds of fac-
tors, whether or not mentioned anywhere else in the guidelines, that
could constitute grounds for departure in an unusual case").

If the Commission has indicated through the guidelines, policy
statements, or commentary that a specified factor may provide an
appropriate basis for departure, that factor is considered to be an "en-
couraged factor," and a district court may consider departure on that
basis provided that the applicable guideline does not already account
for the factor. Koon, 116 S. Ct. at 2045. Accordingly, if a potential
ground for departure identified by the district court is one on which
the Commission has encouraged departure, the sentencing court
should next analyze whether the applicable guideline takes that factor
into account--e.g., by adjustment to the base offense level through a
specific offense characteristic,2 by inclusion in the heartland of the
_________________________________________________________________
2 For example, the Commission identified physical injury as an encour-
aged factor for departure. See U.S.S.G.§ 5K2.2, p.s. The guideline for
robbery, however, takes the seriousness of physical injury into account

                    6
applicable guideline,3 or by instruction that the factor is an appropri-
ate one to consider in determining the application of an adjustment to
the offense level.4 If the factor is not taken into account within the
applicable guideline, the district court may exercise its discretion by
departing from the guideline range. But, if the encouraged factor is
taken into account within the applicable guideline, the sentencing
court may depart only if it concludes that the factor is present to such
an exceptional or extraordinary degree that it is outside the heartland
of situations encompassed within the applicable guideline. See id.;
United States v. Brock, 108 F.3d 31, 34-35 (4th Cir. 1997). Likewise,
if the factor is one upon which the Commission discourages depar-
_________________________________________________________________
by a specific offense characteristic adjustment, increasing the offense
level incrementally based on the seriousness of the physical injury suf-
fered. See U.S.S.G. § 2B3.1(b)(3). Because § 2B3.1 includes a specific
offense adjustment "based on the extent of any injury," departure based
on physical injury pursuant to § 5K2.2, p.s. generally would not be
appropriate. U.S.S.G. § 5K2.0, p.s.

3 For example, the Commission identified death as a result of the defen-
dant's criminal conduct as an encouraged basis for upward departure. See
U.S.S.G. § 5K2.1, p.s. Nevertheless, death clearly is encompassed within
the heartland of the first-degree murder guideline. See U.S.S.G. § 2A1.1.
By contrast, the Commission identified victim misconduct as an encour-
aged factor for downward departure. See U.S.S.G. § 5K2.10, p.s. In
Koon, the Supreme Court explained that U.S.S.G.§ 2H1.4, the guideline
applicable to deprivations of constitutional rights under color of state
law, created a heartland of aggravated assaults committed under color of
law by incorporating U.S.S.G. § 2A2.2 for aggravated assault. See Koon,
116 S. Ct. at 2048-50. Accordingly, the Koon Court held, a district court
did not abuse its discretion in concluding that an aggravated assault
under color of law that was provoked by the victim did not fall within
the heartland of that offense and departure based on§ 5K2.10, p.s. was
appropriate. See id. at 2050.
4 For example, the commentary to U.S.S.G. § 3E1.1 directs that in
deciding whether a defendant is entitled to a downward adjustment for
acceptance of responsibility, the district court may consider, inter alia,
post-offense rehabilitation efforts. See U.S.S.G. § 3E1.1, comment.
(n.1(g)). Consequently, departure based on post-offense rehabilitation
efforts would be proper only if the district court determined that these
efforts were extraordinary. See United States v. Brock, 108 F.3d 31, 35
(4th Cir. 1997).

                    7
ture, a district court properly may depart only if it finds that the factor
exists to such an uncommon degree that it is outside the heartland of
circumstances embraced by the relevant guideline. See Koon, 116
S. Ct. at 2045; Brock, 108 F.3d at 34-35.

If a factor is one upon which the Commission has neither forbid-
den, encouraged, nor discouraged departure in the guidelines, policy
statements, or commentary, the circumstance is considered to be an
unmentioned factor. See Koon, 116 S. Ct at 2045; Brock, 108 F.3d at
35. Although the Commission recognized the possibility of departures
based on factors not mentioned in the guidelines, it anticipated that
such departures would be "highly infrequent""because the guidelines,
offense by offense, seek to take account of those factors that the Com-
mission's data indicate[d] made a significant difference in pre-
guidelines sentencing practice." U.S.S.G. Ch. 1, Pt. A, intro. com-
ment. 4(b). Thus, the Commission envisioned that departures princi-
pally would be reserved for those "rare" situations in which an
important factor occurs in connection with a crime in which it typi-
cally occurs only infrequently. Id. Consequently, departure on the
basis of an unmentioned factor is permissible only when that circum-
stance takes the case outside the heartland of situations addressed by
the applicable guideline. See Koon, 116 S. Ct. at 2045. The Koon
Court stressed:

          If a factor is unmentioned in the Guidelines, the court must,
          after considering the structure and theory of both relevant
          individual guidelines and the Guidelines taken as a whole,
          decide whether it is sufficient to take the case out of the
          Guideline's heartland.

Id. (citation and internal quotation marks omitted). Stated differently,
the heartland of situations encompassed within the applicable guide-
line is the sine qua non in assessing whether a departure on the basis
of an unmentioned factor is appropriate.

If the district court determines that an aggravating or mitigating cir-
cumstance exists that takes the case outside the heartland of the appli-
cable guideline, the court may exercise its discretion to depart from
the otherwise applicable guideline range. Of course, in exercising this
discretion the district court must consider whether the circumstance

                     8
at issue is such that a sentence outside the guideline range "should
result." 18 U.S.C.A. § 3553(b); see Rybicki, 96 F.3d at 758. And, "in
determining which sentence to choose," a sentencing court must con-
sider the statutory goals of sentencing set forth in 18 U.S.C.A.
§ 3553(a)(2) (West 1985). Koon, 116 S. Ct. at 2051.

III.

Before turning to address the grounds for departure relied upon by
the district court, we pause to acknowledge yet another significant
issue addressed by the Court in Koon--the appropriate standard an
appellate court should employ in reviewing the decision of a district
court to depart. Koon emphasized the substantial deference due to the
departure decisions of district courts. See id. at 2046. The Court
explained that the determination of whether certain aspects of a case
are unusual enough to take it outside the heartland of situations
encompassed within the applicable guideline is essentially a factual
inquiry, necessarily involving a comparison of the facts of the situa-
tion under consideration with the usual case to which the guideline in
question applies. See id. at 2046-47. And, the Court recognized the
institutional advantage that sentencing courts have in making this
comparison, both in terms of the number of factual scenarios with
which they have contact and their proximity to the factfinding pro-
cess, which provides them a unique competence to make these types
of determinations. See id. at 2047.

Koon explained that a "court of appeals should `apply a unitary
abuse-of-discretion standard.'" Id. at 2048 (quoting Cooter & Gell v.
Hartmarx Corp., 496 U.S. 384, 403 (1990)). And, the Court in Koon
expressly rejected a multilayered standard of review under which var-
ious stages in the review process are labeled as legal questions subject
to de novo review, as factual findings subject to a clearly erroneous
standard, or as conclusions subject to an abuse of discretion standard.
See id. at 2047-48.

A hypothetical illustrates the efficacy of a unitary standard of
review. If a district court were to depart upward based upon physical
injury pursuant to U.S.S.G. § 5K2.2, p.s., we might conclude that it
had abused its discretion if the underlying offense were obstruction
of justice, because the guideline applicable to that offense, U.S.S.G.

                    9
§ 2J1.2(b)(1), provides for an eight-level enhancement "[i]f the
offense involved caus[es] ... physical injury to a person." Our review
in such a situation would amount to a de novo review of the applica-
ble guideline to determine whether, as a matter of law, it takes physi-
cal injury into account. See United States v. Rybicki, 96 F.3d 754, 758
(4th Cir. 1996) (noting that when the determination of whether a
guideline takes a certain encouraged departure factor into account
requires a legal analysis of the guidelines, policy statements, and
commentary, our review essentially is de novo). However, if the dis-
trict court had recognized that § 2J1.2(b) accounted for physical
injury, but had concluded that a departure was warranted because the
type of physical injury inflicted by the defendant was so extraordinary
that it was outside the heartland of situations encompassed by the
applicable guideline, our review would be limited to determining
whether the district court abused its discretion in finding that the
physical injuries inflicted were outside the heartland of physical inju-
ries encompassed within the guideline. See United States v. Bailey,
112 F.3d 758, 772 (4th Cir. 1997) (holding that departure from kid-
napping guideline based on physical injury, see U.S.S.G. § 5K2.2,
p.s., and unlawful restraint, see U.S.S.G.§ 5K2.4, p.s., was not an
abuse of discretion because although the heartland of the applicable
guideline took these matters into account, they were present to an
extraordinary degree); United States v. Hairston , 96 F.3d 102, 108-09
(4th Cir. 1996) (holding that downward departure based on defen-
dant's restitution was improper because restitution is taken into con-
sideration in assessing whether acceptance of responsibility
adjustment should apply and district court abused its discretion in
finding defendant's restitution was extraordinary), cert. denied, 117
S. Ct. 956 (1997). This hypothetical considers only two of the possi-
ble situations that might be presented with a departure based on an
encouraged factor. The endless variety of potential scenarios pres-
ented under the analysis required by Koon precludes categorization of
district court decisions into simplistic classes.

Of course, having adopted a consolidated abuse of discretion stan-
dard of review, the Court in Koon was quick to acknowledge, lest
there be confusion on the point, that this standard would not shield
erroneous legal conclusions from reversal. See Koon, 116 S. Ct. at
2047-48. Furthermore, the district court would abuse its discretion if
it based its departure decision on a clearly erroneous factual finding.

                    10
See Rybicki, 96 F.3d at 758. Thus, the Court made clear that it
intended to adopt a traditional abuse of discretion standard. See Koon,
116 S. Ct. at 2047-48 (relying on Cooter & Gell, 496 U.S. at 402-05).

With these principles from Koon in mind, we turn to apply them
to the three bases for departure relied upon by the district court.

IV.

The first ground the district court offered in support of its decision
to depart was that Barber and Hodge robbed Fields in the course of
the murder. We conclude that the district court did not abuse its dis-
cretion in departing upward on this basis.

Robbery is not identified in the guidelines, policy statements, or
commentary as a forbidden, encouraged, or discouraged basis for
departure. As such, we consider robbery to be an unmentioned factor.
The district court did not abuse its discretion in concluding that the
heartland encompassed by the second-degree murder guideline does
not account for robberies committed in connection with the murder.
Indeed, by statutory definition, a second-degree murder is one that is
committed without premeditation and is not committed in connection
with an aggravating felony such as robbery. See 18 U.S.C.A.
§ 1111(a).

Appellants argue, however, that it was inappropriate for the district
court to depart upward from the second-degree murder guideline
based upon conduct that formed the basis of counts that were dis-
missed by the Government as a result of their plea negotiations.5 They
maintain that the guidelines place explicit limits on the manner in
which uncharged or dismissed conduct may be used in determining
sentences and that a departure from the guideline range is not an
approved usage. In support of this position, they point to U.S.S.G.
§ 6B1.2(a), which requires a district court to determine prior to
accepting a plea of guilty pursuant to an agreement contemplating the
dismissal of charges whether the remaining counts"adequately reflect
_________________________________________________________________
5 Barber and Hodge do not contend that the plea agreement itself pro-
hibited consideration of this conduct or that the plea agreement accepted
by the district court called for the imposition of a certain sentence.

                     11
the seriousness of the actual offense behavior and that accepting the
agreement will not undermine the statutory purposes of sentencing or
the sentencing guidelines." Furthermore, they note that § 6B1.2(a)
and § 1B1.3(a) expressly permit the consideration of uncharged or
dismissed conduct in determining the appropriate guideline range, and
therefore, by negative implication, these guidelines discourage con-
sideration of uncharged or dismissed conduct for purposes of deter-
mining the appropriateness of a departure.

We are unpersuaded. Appellants overlook U.S.S.G. § 1B1.4, which
expressly directs that "[i]n determining ... whether a departure from
the guidelines is warranted, the court may consider, without limita-
tion, any information concerning the background, character and con-
duct of the defendant, unless otherwise prohibited by law." U.S.S.G.
§ 1B1.4. This clear statement obviously is broad enough to include
dismissed, uncharged, or acquitted conduct. Moreover, if this lan-
guage were not plain enough, the background commentary to § 1B1.4
addresses this specific issue and explains that criminal conduct not
taken into account as a result of a plea agreement "may be considered
in determining whether and to what extent to depart from the guide-
lines." U.S.S.G. § 1B1.4, comment. (backg'd.). Since provisions of
the guidelines explicitly authorize consideration of conduct underly-
ing charges dismissed pursuant to a plea agreement in determining
whether to depart, the directive included in § 6B1.2(a) may not be
read to require that a district court determine that the guideline range
applicable to the remaining counts is sufficient to reflect adequately
the seriousness of the criminal conduct at issue without departure.
Rather, § 6B1.2(a) dictates that a district court ascertain whether the
statutory maximum sentence available for the remaining counts is
adequate to permit the court to impose a sentence either within the
applicable guideline range or an appropriate sentence outside the
guideline range if a departure is warranted.

We also reject Appellants' contention that consideration of conduct
from dismissed counts would severely undermine the plea bargaining
process and threaten the proportionality in sentencing that the guide-
lines seek to foster. Reality does not bear out their argument. There
is little difference between utilizing uncharged, dismissed, or even
acquitted conduct as a basis for departure and employing it as relevant
conduct under U.S.S.G. § 1B1.3 to determine the base offense level

                    12
or adjustments to it. And, the propriety of using uncharged, dismissed,
and acquitted conduct for these purposes is well settled. See, e.g.,
United States v. Watts, 117 S. Ct. 633, 636-38 (1997) (per curiam)
(holding that consideration by a sentencing court of acquitted conduct
was appropriate in establishing the applicable guideline range or in
determining the sentence to impose within the guideline range);
United States v. Carroll, 3 F.3d 98, 102 n.10 (4th Cir. 1993) (per
curiam) (noting that this court has consistently approved of consider-
ation by the district court as relevant conduct pursuant to § 1B1.3(a)
conduct that was uncharged, that was charged in a count that was sub-
sequently dismissed, or that was charged in a count of which the
defendant was acquitted). We perceive no rational basis upon which
to conclude that consideration of such relevant conduct for purposes
of departure would create any greater difficulty to the plea bargaining
process than it does in determining the guideline range. Furthermore,
the plea bargaining process before the implementation of the guide-
lines system allowed a sentencing court to exercise virtually unre-
strained discretion in sentencing within the statutory limits. Even with
the potential that a district court may depart, a defendant faces more
certainty in sentencing under the guidelines scheme than under the
prior system.

In sum, we reject Appellants' argument that the guidelines pro-
scribe reliance on uncharged or dismissed conduct in determining
whether a departure from the guideline range is warranted and align
this circuit with those that have adopted the better reasoned rule to the
contrary. Compare United States v. Baird, 109 F.3d 856, 864-65 (3d
Cir. 1997) (holding that conduct contained in dismissed counts may
be considered by a district court in determining whether to depart
from the applicable guideline range); United States v. Ashburn, 38
F.3d 803, 807-08 (5th Cir. 1994) (en banc) (same); United States v.
Zamarripa, 905 F.2d 337, 341 (10th Cir. 1990) (same), disapproved
on other grounds, Williams v. United States , 503 U.S. 193, 198
(1992); and United States v. Kim, 896 F.2d 678, 684 (2d Cir. 1990)
(same), with United States v. Harris, 70 F.3d 1001, 1002-04 (8th Cir.
1995) (holding that conduct from dismissed counts cannot be relied
upon as a basis for departure); and United States v. Castro-Cervantes,
927 F.2d 1079, 1082 (9th Cir. 1990) (same). See also United States
v. Ruffin, 997 F.2d 343, 345-46 (7th Cir. 1993) (explaining that dis-

                     13
trict courts properly may consider conduct from dismissed counts in
departing upward for inadequacy of criminal history).

V.

The decision of the district court to depart upward on the basis that
the homicide was premeditated is affirmed by an equally divided
court. Chief Judge Wilkinson and Judges Russell, Wilkins, Niemeyer,
Luttig, Williams, and Motz voted to affirm the decision of the district
court. Judges Widener, Hall, Murnaghan, Ervin, Hamilton, Michael,
and Phillips voted to reverse the decision of the district court.

VI.

The third basis upon which the district court rested its departure
decision is that the murder involved the use of a dangerous weapon
or instrumentality, namely a firearm. This factor is one on which the
Commission has encouraged departure. Section 5K2.6, p.s. provides:

          If a weapon or dangerous instrumentality was used or pos-
          sessed in the commission of the offense the court may
          increase the sentence above the authorized guideline range.
          The extent of the increase ordinarily should depend on the
          dangerousness of the weapon, the manner in which it was
          used, and the extent to which its use endangered others. The
          discharge of a firearm might warrant a substantial sentence
          increase.

Because use of a weapon or dangerous instrumentality is an encour-
aged basis for departure, we are called upon to determine whether it
is taken into account by the second-degree murder guideline. Review
of the text, policy statements, and commentary of § 2A1.2 provides
no basis for concluding that the Commission took the use of a danger-
ous weapon into account in the second-degree murder guideline.
There is no specific offense adjustment relating to use of a weapon,
nor is there anything in the commentary or policy statements
expressly taking the use of a weapon into account. Consequently, we
must determine whether the use of a weapon to commit a second-
degree murder is within the heartland of conduct encompassed by

                    14
§ 2A1.2. See Koon, 116 S. Ct. at 2049 (looking to the heartland of the
applicable guideline to determine whether it took the encouraged
departure factor into account). Although it is true that a murder may
be committed by means other than with a weapon or dangerous
instrumentality, generally speaking it is difficult to imagine anything
more within the heartland of conduct encompassed by the second-
degree murder guideline than the use of a dangerous weapon. Indeed,
if we were to ignore that the overwhelming majority of murders are
committed with a weapon, we would sanction an upward departure in
virtually every second-degree murder case--a result clearly at odds
with the Commission's and Koon's instructions that departures are to
be reserved for the extraordinary case.

Our conclusion that in general the use of a weapon or dangerous
instrumentality is taken into account in the heartland of the second-
degree murder guideline does not end our inquiry, however. Depar-
ture based upon an encouraged factor that is taken into account is per-
mitted if the district court determines that the factor is present to an
extraordinary degree. We review a decision of the district court that
an encouraged factor is present to an extraordinary degree for an
abuse of discretion. See Koon, 116 S. Ct. at 2047-48; Hairston, 96
F.3d at 109.

No doubt because the district court did not have the benefit of the
Koon decision, it did not make an express finding concerning whether
the firearm usage at issue here was extraordinary. And, although the
court observed that the murder was "vicious" and that Fields "was
shot twice with a shotgun," it had no occasion to make any factual
findings concerning many of the circumstances surrounding the mur-
der. J.A. 79. With these limited factual findings, we are unable to con-
clude that the use of this firearm in this second-degree murder was
extraordinary. Under these circumstances, we find it appropriate to
remand to permit the district court to consider in the first instance
whether the firearm usage at issue was atypical of situations encom-
passed within the heartland of § 2A1.2. See Brock, 108 F.3d at 35 &
n.2.

VII.

Because we are unable to conclude on this record that all of the
bases upon which the district court relied properly supported its

                    15
departure, we must determine whether the sentences imposed may be
affirmed on the strength of the remaining grounds or whether a
remand for resentencing is required. When a district court relies on
an improper ground for departure, remand is not automatic. See
Williams v. United States, 503 U.S. 193, 202 (1992). Instead, a
reviewing court may affirm the sentence imposed if it is able to
decide "on the record as a whole, that the error was harmless, i.e., that
the error did not affect the district court's selection of the sentence
imposed." Id. at 203. If we are unable to say that "the district court
would have imposed the same sentence had it not relied upon the
invalid factor or factors," we must remand for resentencing. Id.

Although there is some indication in the record to lead to the con-
clusion that the district court would have imposed the same sentence
irrespective of the number of grounds to support its departure decision,6
we cannot say this with sufficient surety to affirm the sentence
imposed. In disclosing its initial intention to depart during the sen-
tencing hearing, the district court referred to the guideline applicable
to robbery, U.S.S.G. § 2B3.1, and noted that the robbery guideline
contained a specific offense characteristic calling for a seven-level
increase if a firearm was discharged. By relying on the discharge of
the firearm adjustment by analogy, it appears that the district court
placed heavy reliance in determining the extent of the departure on
the discharge of the firearm. And, the district court did not indicate
that it would have departed to the same extent regardless of the num-
ber of bases available to support the departure. On this record, we are
compelled to remand in order to permit the district court to reconsider
its decision in light of our opinion. To avoid needless remands in the
future, however, we encourage district judges to make plain on the
record whether they would impose the same sentence irrespective of
the number of bases supporting the departure.

VIII.

For the foregoing reasons, we conclude that the district court acted
within its discretion in departing on the ground that Barber and Hodge
_________________________________________________________________
6 For example, despite the fact that the district court was unable to uti-
lize premeditation as a basis for departure for Barber, it departed to the
same extent for Barber as it did for Hodge.

                     16
robbed the victim in connection with the murder and affirm by an
equally divided court its decision to depart on the basis that the mur-
der was premeditated. However, because the use of a weapon or dan-
gerous instrumentality is an encouraged factor that is taken into
account within the heartland of second-degree murder, and because
the district court did not make factual findings concerning the circum-
stances surrounding the murder or whether the discharge of the fire-
arm at issue was extraordinary enough to remove it from the heartland
of situations encompassed within the second-degree murder guideline,
we must remand to permit the district court to consider these matters
in the first instance. Furthermore, because we cannot say on this
record whether the district court would have imposed the same sen-
tence without reliance on the discharge of a firearm, we remand for
resentencing.

VACATED AND REMANDED FOR RESENTENCING

MURNAGHAN, Circuit Judge:

I write separately only to emphasize that the district court's deci-
sion to depart upward for premeditation is affirmed by an equally
divided court. The Supreme Court has held that "an affirmance by an
equally divided Court is not entitled to precedential weight."
Arkansas Writers' Project, Inc. v. Ragland, 481 U.S. 221, 234 n.7
(1987). I therefore think that Judge Wilkins' opinion explaining the
rationale of the seven votes of one side of the equally divided court
is inappropriate. The issue of upward departure for premeditation in
a second degree murder case remains unresolved in the Fourth Cir-
cuit, and we should avoid a proliferation of dicta. That is especially
true where the issue involved is an interpretation of the Sentencing
Guidelines and the views on premeditation are expressed by one who
served as a member (and chairman) of the Sentencing Guidelines
Commission.

None of the authorities that Judge Wilkins cites to demonstrate that
members of an equally divided court have occasionally expressed
their views has involved a case that interpreted language in the Sen-
tencing Guidelines. Judge Wilkins was Chairman of the Sentencing
Guidelines Commission when the disputed language was adopted. I
fear that readers of his separate opinion will give his views much

                    17
weight because he is undisputedly an expert in Sentencing Guidelines
issues. Since the court remains equally divided on the issue, and his
separate opinion therefore has no precedential value, I think such con-
fusion is unnecessary.

I do not wish to commit the regrettable practice I deprecate by pub-
lishing a response on the merits. My views were adequately expressed
in the panel opinion vacated by the grant of rehearing en banc. See
United States v. Barber, 93 F.3d 1200 (4th Cir. 1996).

WILKINS, Circuit Judge, writing separately as to premeditation:

I.

I write separately to express my strong belief that the analysis set
forth in Koon v. United States, 116 S. Ct. 2035 (1996), compels a con-
clusion that the district court did not abuse its discretion in departing
on the basis that Field's murder was premeditated. Chief Judge Wil-
kinson and Judges Russell, Niemeyer, Luttig, and Williams join in
this opinion.

The fact that a murder was premeditated has not been identified by
the Commission in the guidelines, policy statements, or commentary
as a forbidden, encouraged, or discouraged basis for departure. Pre-
meditation cannot be considered a forbidden factor because it is not
listed by the Commission as one "which never can be" a basis for
departure. Id. at 2044; see id. at 2050. Similarly, premeditation is not
an encouraged or discouraged factor because the appropriateness of
premeditation as a basis for departure is not expressly addressed in
the guidelines, policy statements, or commentary. See id. at 2045 (dis-
cussing factors that the Commission has identified as encouraged and
discouraged factors).

Because premeditation is a factor that has been neither forbidden,
encouraged, nor discouraged as a basis for departure by the Commis-
sion, it must be considered an unmentioned factor. The Supreme
Court wrote in Koon that to determine whether departure based on an
unmentioned factor is appropriate, a "court must, after considering the
structure and theory of both relevant individual guidelines and the

                    18
Guidelines taken as a whole, decide whether [the factor] is sufficient
to take the case out of the Guideline's heartland." Id. (emphasis
added; citation omitted). Accordingly, it must be determined whether
a premeditated murder is taken into account within the heartland of
the second-degree murder guideline. And, we easily conclude that the
district court did not abuse its discretion in ruling that a premeditated
murder is not within the heartland of situations encompassed by the
second-degree murder guideline. Section 2A1.2 was written by the
Commission to address the heartland of second-degree murders. See
U.S. Sentencing Guidelines Manual § 2A1.2 (1994). By statutory def-
inition, a second-degree murder is one that was committed without
premeditation. See 18 U.S.C.A. § 1111(a) (West Supp. 1997). Indeed,
Hodge offers no serious argument to the contrary.

The argument is made, however, that the Commission must have
considered premeditation in formulating the second-degree murder
guideline, U.S.S.G. § 2A1.2, because it set a higher base offense level
for the first-degree murder guideline, U.S.S.G. § 2A1.1, while estab-
lishing a lower base offense level for the second-degree murder
guideline. See United States v. Kelly, 1 F.3d 1137, 1139-41 (10th Cir.
1993) (holding that although premeditation is outside the heartland of
second-degree murder guideline, upward departure from second-
degree murder guideline based on premeditation was improper
because Commission "considered" the defendant's state of mind in
assigning a higher base offense level to first-degree murder than to
second-degree murder). It cannot be doubted that in establishing a
higher base offense level for first-degree murder, the Commission
took the fact that such murders are premeditated--and hence more
serious--into consideration. And, as a corollary, in establishing a
lower base offense level for second-degree murders, the Commission
was cognizant of the fact that second-degree murders are not premedi-
tated. In this sense, it is obvious that the Commission "considered"
premeditation in establishing the homicide guidelines as a whole. It
is equally clear that this fact is irrelevant in determining whether a
departure from the second-degree murder guideline is appropriate.

Koon emphasized repeatedly that in formulating the guidelines
"`[t]he Commission intend[ed] the sentencing courts to treat each
guideline as carving out a "heartland," a set of typical cases embody-
ing the conduct that each guideline describes'" and to consider as a

                     19
potential basis for departure factors that take the case outside the
heartland. Koon, 116 S. Ct. at 2044 (quoting U.S.S.G. Ch. 1, Pt. A,
intro. comment. 4(b)); see id. (noting that "the Commission did not
adequately take into account cases that are, for one reason or another,
`unusual'"); id. ("Atypical cases were not `adequately taken into con-
sideration,' and factors that may make a case atypical provide poten-
tial bases for departure."); id. at 2046 ("Before a departure is
permitted, certain aspects of the case must be found unusual enough
for it to fall outside the heartland of cases in the Guideline."). The
quintessence of the Commission's direction on departures and the
ultimate point of the Koon decision is that analysis of whether a factor
was "considered" by the Commission in formulating the guidelines
involves an inquiry into the heartland of conduct encompassed by the
applicable guideline--not speculation into the subjective thought pro-
cesses that may have led to the development of various guidelines.
Consequently, for purposes of determining whether an unmentioned
mitigating or aggravating circumstance exists that was not adequately
considered by the Commission in formulating the guidelines, it is
irrelevant whether a particular factor may have been a motivating or
even determining factor in leading the Commission to structure the
guidelines in a particular way. Instead, the relevant inquiry is whether
the unmentioned factor is within the heartland of conduct encom-
passed by the applicable guideline.

There simply is no way to harmonize the command of the Supreme
Court in Koon to determine whether a departure is appropriate by
examining whether an unmentioned departure factor is within the
heartland of the conduct encompassed by the applicable guideline and
the notion that a departure decision should turn on whether the Com-
mission "thought about" the factor before formulating the guidelines.
The latter inquiry is misdirected. In this context, then, "considered"
properly means "taken into account," "accounted for," or "incorpo-
rated into"; it does not mean "may or must have thought about."
Because review of the guidelines, policy statements, and commentary
demonstrates that premeditation is an unmentioned departure factor,
and because the heartland of the second-degree murder guideline
clearly does not encompass premeditated murder, the district court did
not abuse its discretion in departing on that basis.

Finally, the failure by the remaining members of the court to accept
this reasoning is inconsistent with their decision that the district court

                     20
did not abuse its discretion in departing on the basis that the murder
was committed during the course of a robbery. See majority op. at 16.
Pursuant to 18 U.S.C.A. § 1111(a), first-degree murder is committed
in one of two ways. First-degree murder is: (1) one in which the
homicide is premeditated, or (2) one in which the homicide is com-
mitted in the course of a specified felony, for example robbery. See
18 U.S.C.A. § 1111(a). Because a homicide committed either with
premeditation or during the course of a robbery is first-degree murder,
it is undisputed that these factors are not within the heartland of
offenses encompassed by the second-degree murder guideline. And,
all of the members of the court agree that because the murder of
Fields was committed in the course of a robbery and is therefore out-
side the heartland of the second-degree murder guideline, an upward
departure was proper. See majority op. at 17. However, those mem-
bers of the court who have voted to reverse the decision of the district
court on this issue reject the identical reasoning with respect to pre-
meditation. They instead apparently conclude that because the Com-
mission "took premeditation into account" in establishing a higher
offense level for the first-degree murder guideline, it must have also
"considered" it when writing the separate guideline for second-degree
murder. That reasoning would equally compel the incorrect conclu-
sion that a robbery committed during the course of a homicide would
not justify an upward departure from the second-degree murder
guideline range. However, like premeditation, the commission of a
specified felony (i.e., robbery) during the course of a homicide is the
additional element that by statute separates first-degree murder from
second-degree murder. Both of these elements obviously are within
the heartland of first-degree murder. Just as obviously, neither is
within the heartland of second-degree murder.

II.

Judge Murnaghan's unsupported statement that a judge should
remain silent when an en banc vote on a particular issue is equally
divided is misplaced. To the contrary, many times a judge feels that
it is important for the litigants and others to know why the court is
divided on a particular issue. And, we routinely author opinions that
do not carry the weight of a majority opinion such as concurring opin-
ions, dissenting opinions, and opinions following a failed poll for
en banc consideration; an expression of the reasons supporting a vote

                    21
in this situation is not dissimilar. Moreover, the expression of the
views of individual judges when an en banc vote is equally divided
is hardly novel. Members of this court often have written to commu-
nicate their positions regarding an equally divided en banc vote. See,
e.g., United States v. Hamrick, 43 F.3d 877 (4th Cir. 1995); Smith v.
Dixon, 14 F.3d 956 (4th Cir. 1994). Indeed, Judge Murnaghan has so
written and has joined in the opinions of others doing so. See, e.g.,
Elmore v. Cone Mills Corp., 23 F.3d 855 (4th Cir. 1994) (Judge
Murnaghan authored a concurring opinion.); Faulkner Adver. Assocs.,
Inc. v. Nissan Motor Corp., 945 F.2d 694 (4th Cir. 1991) (Judge
Murnaghan joined Judge Ervin's opinion.); see also United States v.
Mandel, 609 F.2d 1076 (4th Cir. 1979) (Judge Murnaghan authored
a statement expressing the reasons why he believed affirmance by an
equally divided en banc court was inappropriate.). Likewise, this
practice is employed by other courts of appeals. See, e.g., Universidad
Cent. de Bayamon v. NLRB, 793 F.2d 383 (1st Cir. 1986); Baker v.
Pataki, 85 F.3d 919 (2d Cir. 1996); United States v. Kirk, 105 F.3d
997 (5th Cir. 1997); Stupak-Thrall v. United States, 89 F.3d 1269 (6th
Cir. 1996); Varhol v. National R.R. Passenger Corp., 909 F.2d 1557
(7th Cir. 1990); Jenkins ex rel. Agyei v. Missouri, 807 F.2d 657 (8th
Cir. 1986); United States v. Juarez-Rodriguez , 568 F.2d 120 (9th Cir.
1976); Casias v. United States, 315 F.2d 614 (10th Cir. 1963); Rainey
v. Beech Aircraft Corp., 827 F.2d 1498 (11th Cir. 1987); Hotel &
Restaurant Employees Union, Local 25 v. Smith, 846 F.2d 1499 (D.C.
Cir. 1988). And, on occasion, even Supreme Court Justices have set
forth the reasoning supporting their positions when an affirmance was
accomplished by an equally divided vote. See Standard Indus., Inc.
v. Tigrett Indus., Inc., 397 U.S. 586 (1970); Ohio ex rel. Eaton v.
Price, 364 U.S. 263 (1960). I perceive nothing inappropriate in setting
forth the reasoning underlying my view that premeditation was an
acceptable basis for departure.

Judge Murnaghan further writes that it is particularly improper for
me to express my views because of my prior service as Chairman of
the United States Sentencing Commission, an agency created and
existing in the judicial branch. Some years ago, then-Circuit Judge
Breyer held that Commission members properly may decide guideline
issues. See United States v. Wright, 873 F.2d 437, 446-47 (1st Cir.
1989). And, this circuit later adopted that same position. See United
States v. Glick, 946 F.2d 335, 336-37 (4th Cir. 1991); see also

                    22
Mistretta v. United States, 488 U.S. 361, 406-07 (1989) (noting that
opinions of federal judges who sat on Sentencing Commission will
not unduly affect other judges).

Furthermore, Judge Murnaghan's position is especially ironic since
I urged the approach that would not give a prior Commissioner an
advantage. In addressing whether the Commission adequately consid-
ered a factor for purposes of determining whether a departure on that
basis may be warranted, I stated that a court should not speculate as
to the thought processes of the Commissioners. Instead, I wrote that
the correct approach is to confine the analysis of whether a factor has
been taken into account to the written words of the guidelines, com-
mentary, and policy statements and to the heartland of offenses
encompassed by the applicable guideline.

In view of the fact that Judge Murnaghan has on other occasions
elected to express the reasoning underlying his vote when the en banc
court was evenly divided, I find it particularly interesting that he now
chooses to remain silent on the merits and to pursue a red herring by
objecting to my writing on this issue. Rather than attempting to
defend his position on the merits of the premeditation issue, he sug-
gests that I stand mute also. This I decline to do.

                    23